Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 31,
2013.




                                       In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00252-CV

                  IN RE: SOUTHERN UNION COMPANY


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37091

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 24, 2012. On October
22, 2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

      Panel consists of Justices Jamison, McCally and Busby.